                          THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI


  SEAN HORNBECK,
                                                            Case No.: 4:20-cv-00991-SRB
                               Plaintiff,
  v.

  HONEYWELL FEDERAL MANUFACTURING
  & TECHNOLOGIES, LLC



                              Defendant.

       The undersigned certifies that Plaintiffs initial disclosures pursuant to Rule 26 were

served by electronic mail this 30st day of April 2021 on:

Daniel B. Boatright
Alyssa Gonnerman
Littler Mendelson, P.C.
1201 Walnut, Suite 1450
Kansas City, MO 64106
Phone: 816.627.4400
Fax: 816.627.4444
dboatright@littler.com
AGonnerman@littler.com

Counsel for Defendant




                                                     Respectfully Submitted,

                                                     DUGAN SCHLOZMAN LLC


                                                     /s/ Heather J. Schlozman

                                                     Heather J. Schlozman, MO Bar # 43234
                                                     Mark V. Dugan, MO Bar # 39639
                                                     heather@duganschlozman.com
                                                     mark@duganschlozman.com



         Case 4:20-cv-00991-SRB Document 13 Filed 04/30/21 Page 1 of 2
                                 8826 Santa Fe Drive, Suite 307
                                 Overland Park, Kansas 66212
                                 Telephone: (913) 322-3528
                                 Facsimile: (913) 904-0213



                                 Counsel for Plaintiff




Case 4:20-cv-00991-SRB Document 13 Filed 04/30/21 Page 2 of 2
